                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MICHAEL C. WILLIAMS,                       )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:18 CV 722 CDP
                                           )
UNITED STATES GOVERNMENT,                  )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      This matter is before me on what has been docketed by the Clerk of Court as

a motion for leave to proceed in forma pauperis on appeal filed by the plaintiff.

[Doc. # 60]. Although this document is not actually a motion to proceed in forma

pauperis and contains none of the information required to make such a

determination, the Court will nevertheless construe it as such given that plaintiff is

asserting that he does not have to pay the appellate filing fee. The motion will be

denied as plaintiff’s appeal is frivolous and not taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

      Accordingly,

      IT IS HEREBY ORDERED that the motion to proceed in forma pauperis

on appeal [60] is denied and the Court certifies under 28 U.S.C. § 1915(a)(3) that
plaintiff’s appeal from the Court’s Memorandum and Order dated May 21, 2019, is

frivolous and not taken in good faith.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE

Dated this 3rd day of July, 2019.




                                          2
